Citation Nr: 1047810	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2009, a statement of the 
case was issued in March 2010, and a substantive appeal was 
received in April 2010.  The Veteran withdrew a request for a 
Board hearing in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran last worked in 1981.  He has 12 years of formal 
education, plus vocational training in welding.  The Veteran 
claims that he is unemployable due to his service-connected 
hearing loss.  His hearing loss disability has been rated as 90 
percent disabling based upon the results of a February 2009 VA 
examination.  He is also service-connected for tinnitus, rated as 
10 percent; and for hemorrhoids, rated noncompensable.  Under the 
circumstances, the Board believes that a VA examination and 
opinion with regard to the hearing loss and tinnitus is required 
to assist the Veteran with his claim.  38 C.F.R. § 3.159 (2010).  
In light of the current record and the current noncompensable 
rating for hemorrhoids, the Board does not believe any useful 
purpose would be served by scheduling a hemorrhoid examination. 



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination for the purpose of 
rendering an opinion as to whether his 
service-connected bilateral hearing loss 
disability and tinnitus disability 
preclude all forms of substantially 
gainful employment.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the hearing loss and 
tinnitus preclude all forms of gainful 
employment.  

2.  Thereafter, the RO should review the 
expanded record and readjudicate the TDIU 
claim.  The Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



